DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 02-13-2020. Claims 1–7
are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2019-043329, filed on 03-11-2019.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Specifically, the abstract has a length of 177 words. See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objection(s)
Claims 1 & 3 are objected to because of the following informalities:
As to claim 1, the limitation “the user’s location” appears to lack antecedent basis. Additionally, the limitation “the user’s schedule information” appears to lack antecedent basis.
claim 3,  the limitation “the user’s pattern of travel” appears to lack antecedent basis.
	Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a location history acquisition part”, “an estimating part”, “a schedule acquisition part”, “a determining part”, “a searching part”, “a calculating part”, and “an entry part”  in claims 1–5. 

interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover
the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

	As to claim 1, the recitation “a necessary time for the route” is vague and indefinite. Namely, it is not clear what criteria constitutes a time as being necessary in regards to a route. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure. 
	Continuing, the recitation “for each particular time period in a day” is vague and indefinite. Namely, it is unclear what duration a particular time period covers, and it is unclear how many time periods a day is comprised of. Per the most reasonable interpretation of the claim, the recitation may be interpreted as to comprise two periods of time, such as an appointment time and a non-appointment time. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Claims 2–5 are rejected for at least their dependency on claim 1.
	Independent claims 6–7 are rejected under the same rationale as independent claim 1 as the claims recite nearly identical subject matter but for minor differences.
	Appropriate correction is required.
Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–7 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more.

Per Step 1 of the two-step eligibility analysis (See Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 573 U.S. ___ (2014).), Claim 1 is directed to an apparatus, and claim 7 is directed to a non-transitory computer-readable storage medium. Accordingly, claims 1 and 7 fall under the statutory category of a machine. Claim 6 is directed to a method. Accordingly, claim 6 falls under the statutory category of a process.
Per Step 2A, Prong One, claims 1, 6, and 7 recite the steps of:
“estimates the user’s location”
“determines a starting point”
“searches for a route”
“calculates a departure time”
Under the broadest reasonable interpretation of the claim, the claimed elements can be performed in the human mind. Indeed, estimating, determining, searching, and calculating a departure time are drawn to some form of either observation, evaluation, or judgment, all of which have been held to be abstract ideas and ineligible subject matter. Accordingly, the claims recite the abstract idea of a mental process. See MPEP § 2106.04(a)(2).
claims 1, 6, and 7 merely recite:
“acquires history of location information”
“acquires … a scheduled event”
“enters a travel event”
However, acquiring a history or a scheduled event amounts to no more than mere data gathering, which is a form of insignificant extra pre-solution activity. See MPEP 2106.05(g). Furthermore, entering a travel event amounts to no more than mere data entry, which is a form of insignificant extra post-solution activity. See id. Accordingly, claims 1, 6, and 7 are directed to an abstract idea that is not integrated into a practical application. 
Per Step 2B, claims 1, 6, and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Again, stripped of those claim elements that are directed towards an abstract idea, claim 1, 6, and 7 recite mere data gathering and mere data entry. These additional claim elements represent insignificant extra-solution (pre-solution and/or post-solution) activity, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. It is readily apparent that the claim elements are not directed to any specific improvements of the claims. Accordingly, the claims do not provide an inventive concept and is thus not patent eligible. 
Continuing, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole. Claims 2–5 depend on and include all the limitations of claim 1.

claims 2–4:
Claim 2 recites:
“estimates a travel means”
“determines a travel means”
“searches for a route”
Claim 3 recites:
“estimates the user’s travel means”
Claim 4 recites:
“estimates the user’s location”
“analyzing … the history of the location information”
These claim recitations are generally directed towards estimating, determining, analyzing, and searching for a route, all of which are drawn to some form of either observation, evaluation, or judgment and have been held to be abstract ideas and ineligible subject matter. Accordingly, the claims recite the abstract idea of a mental process. See MPEP § 2106.04(a)(2). Accordingly, claims 2–4 are directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claim 1. See MPEP 2106.04(a)(2).
In regards to claim 5, claim 5 recites:
“obtains location information”
“inputting the specified start time”
“estimates the user’s location”
The recitations of obtaining location information and inputting a specified start time are each drawn to a form of mere data gathering, which is a form of insignificant pre-solution activity. The recitation of estimating the user’s location is a form of either observation, evaluation, or judgment which have been held to be 
In light of the Step 2B analysis, claims 1–7, individually or as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As a result, claims 1–7 do not pass the two-step eligibility analysis. Accordingly, claims 1–7 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more. 

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6–7 are rejected under 35 U.S.C. § 103 as being unpatentable over Abbas et al. (US20180060827A1; hereinafter referred to as Abbas) in view of Ide et al. (US20130197890A1; hereinafter referred to as Ide). 

	As to claim 1, Abbas discloses:
An information processing apparatus comprising:
	a location history acquisition part that acquires history of location information (In addition to managing requests generated by the first, second, and/or third users of the first, second, and third mobile devices 106, 108, 110, the scheduler 134 predicts vehicle requests based on the analysis of the vehicle usage and calendar event data performed by the historical trip tracker 616 [i.e., location information of a user is acquired]. See at least ¶¶ 78–83);
	an estimating part that estimates the user's location for each particular time period in a day based on the history of the location information (The vehicle locator 610 determines a current location of the vehicle 102 or an expected location of the vehicle 102 at a time preceding the calendar event with which the new vehicle request is associated. The vehicle locator 610 determines the current or expected location of the vehicle 102 using, for example, GPS information or location data for a previously scheduled calendar event preceding the calendar event for the new vehicle request (e.g., location data stored in the database 602) [i.e., the user’s location is estimated at a particular time period in a day, the time period being the time preceding the calendar event.]. See at least ¶ 62. See also FIG. 5, which discloses particular time periods of a day.);
	a schedule acquisition part that acquires, from the user's schedule information, a scheduled event with a specified destination and start time of the The communicator 132 of the user application 120 sends the calendar event data (e.g., data received in connection with the event time fields 204, the location field 206, ….) to the first processor 104 of the vehicle 102 [i.e., schedule information including a scheduled event with a specified destination and start time is acquired]. See at least ¶ 53; FIGS. 2, 3, & 5);
	a determining part that determines a starting point of the user by referring to the specified start time of the scheduled event and the user's estimated location for each particular time period in a day (The scheduler 134 of the first processor 104 automatically determines the starting location of the first user based on prior calendar events and directs the user application 120 to display the map 402 based on the determination [i.e., the user’s starting point is determined based on prior calendar events]. See at least ¶ 46, FIG. 4. The vehicle locator 610 determines the current or expected location of the vehicle 102 using, for example, GPS information or location data for a previously scheduled calendar event preceding the calendar event for the new vehicle request (e.g., location data stored in the database 602) [i.e., determining the user’s starting point based on the prior calendar events is analogous to determining the user’s starting point based on the user’s estimated location at a time prior to a specified start time of a scheduled event.]. See at least ¶ 62);
	a searching part that searches for a route to travel from the determined starting point to the specified destination of the scheduled event, as well as a necessary time for the route (The trip planner 608 analyzes the calendar event data and calculates an arrival time for the vehicle 102 to reach a location associated with the new vehicle request [i.e., a necessary time is determined (that is, searched for).]. See at least ¶¶ 61, 64. In calculating the arrival time of the vehicle 102, the trip planner 608 generates one or more routes of the vehicle 102 to reach the intended location [i.e., a route to travel from the determined starting point to the specified destination is calculated (that is, searched for).]. See at least ¶¶ 62–64);
	a calculating part that calculates a departure time for travel to the destination based on the necessary time obtained by the searching part (Based on the scheduled event time, the estimated travel time, the arrival buffer time, and the extra preparation time (e.g., to warm the vehicle), the trip planner 108 determines that vehicle 102 will arrive at 10:55 am to account for the arrival buffer time and should travel to the location at 10:20 to account for the travel time and the preparation time to warm the vehicle [i.e., a departure time is calculated based on the necessary time for arriving to the scheduled event]. See at least ¶ 64.); and
	an entry part that enters a travel event including the departure time into the user's schedule information (The request confirmer 606 adds the new vehicle request to the vehicle calendar 603 of the database 602. After the new vehicle request has been added to the vehicle calendar 603, the scheduler 134 directs the vehicle 102 to fulfill the request at the scheduled time. See at least ¶ 76.);
	Abbas fails to explicitly disclose:
	acquiring the history of location information of a terminal used by a user; and
	estimating the user's location for each particular time period in a day based on the history of the location information.
	However, Ide teaches acquiring the history of location information of a terminal used by a user (movement history data obtained by the sensor devices of the mobile terminals 51 is transmitted to the server 52. The server 52 learns, based on the received movement history data for learning, a user's activity model, and stores this. See at least ¶ 133, FIG. 2); and
With prediction processing, the mobile terminals 51 then obtain the parameters of the user's activity model obtained by learning, estimates the user's current point node from movement history data to be obtained in real time, and further calculates the destination node, and an arrival probability, representative routes, and time required thereto. See at least ¶ 133, FIG. 1.).
	Abbas discloses an information processing apparatus that acquires a location of a user and estimating a user’s location for a particular time period in a day. Ide teaches acquiring the history of location information of a terminal used by a user and estimating a user’s location based on the history of the location information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and include the feature of acquiring the history of location information of a terminal used by a user; and estimating the user's location for each particular time period in a day based on the history of the location information, as taught by Ide, because acquiring the history of location information via a user’s terminal is a well-known feature in the art for estimating a user’s location. Indeed, a mobile terminal is useful for tracking a user as it usually a computing device with GPS capabilities that a user takes with them in most of their daily activities. As such, a person with ordinary skill in the art would recognize that acquiring the history of location information from a user’s terminal would be an effective means of acquiring the history of location information of the user, and that such acquired history of location information may be used to estimate the user’s location. Accordingly, the incorporation of this feature enhances travel planning.  
claim 4, Abbas discloses a particular time period in a day (See at least FIG. 5, which discloses particular time periods of a day around which operations—such as estimating the location of a user—may be performed.)
Abbas fails to explicitly disclose wherein the estimating part estimates the user's location for each particular time period in a day by analyzing whether the history of the location information includes location information that satisfies a location estimation rule that defines estimation conditions for estimating that the user is staying at a particular place.
However, Ide teaches wherein the estimating part estimates the user's location by analyzing whether the history of the location information includes location information that satisfies a location estimation rule that defines estimation conditions for estimating that the user is staying at a particular place (The prediction main processor 33 estimates a state node corresponding to the user's current location (current point node) using the movement history data supplied from the prediction preprocessor 32 and the user's activity model obtained by learning of the learning block 11. As for estimation of a state node, the Viterbi maximum likelihood estimation or soft decision Viterbi estimation may be employed [i.e., the user’s location may be estimated based on a Viterbi estimation, which is a form of a method of which an information processing apparatus may utilize to estimate a user’s location; that is, a Viterbi estimation is analogous to a location estimation rule.]. See at least ¶ 124. See also ¶¶ 172–173, FIGS. 12–14, 17.). 
Abbas discloses performing an operation at a particular time period in a day. Ide teaches estimating the user’s location by analyzing if said information satisfies a location estimation rule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and 

Independent claims 6–7 are rejected under the same rationale as independent claim 1 as the claims recite nearly identical subject matter but for minor differences.

Claims 2–3 are rejected under 35 U.S.C. § 103 as being unpatentable over Abbas in view of Ide as applied to claim 1 above, further in view of Gordon et al. (US20190212155A1; hereinafter referred to as Gordon).

	As to claim 2, Abbas discloses each particular time period in a day (See at least FIG. 5, which discloses particular time periods of a day around which operations—such as estimating the location of a user—may be performed).
	Abbas fails to explicitly disclose the estimating part further estimates a travel means of the user based on the history of the location information.
The movement attribute identifying unit 92 learns the user's behavioral state (moving state) as a probabilistic state transition model (HMM), and identifies the movement attribute using the probabilistic state transition model obtained by learning. As for the movement attribute, at least “stay state” and “moving state” have to exist. With the present embodiment, as will be described with reference to FIG. 12 and so forth, the movement attribute identifying unit 92 outputs the movement attribute obtained by further classifying “moving state” using multiple moving means such as walk, bicycle, car, and so forth. [i.e., the user’s travel means is estimated by referring to the user’s history of the location information]. See at least ¶ 214, FIGS. 12–14).
	Abbas discloses an information process apparatus that acquires a location history of a user’s terminal and estimates the user’s location based on the location history performing an operation at a particular time period of the day. Ide teaches estimating a user’s travel means based on the history of the location information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and include the feature of the estimating part further estimates a travel means of the user based on the history of the location information, as taught by Ide, because estimating the travel means of a user is a useful feature for travel planning. Such a feature may aid an in determining a route that accounts for the user’s travel means, thus ensuring that the user’s route is optimal Accordingly, the incorporation of this feature enhances travel planning. 
The combination of Abbas and Ide fails to explicitly disclose:

upon searching for a route by the searching part, the searching part searches for a route that uses the travel means determined by the determining part.
However, Gordon teaches: 
the determining part further determines a travel means for the scheduled event by referring to the specified start time of the scheduled event and the estimated travel means (Moving target service 110 may assess the one or more modes of transportation available to the user and the user budget for the navigation in determining which of predicted future location 364, predicted future location 366, and predicted future location 368 to recommend to the user as a particular predicted future location and mode of transportation to optimize the user's travel time, within the budget available to the user. ¶ 70. In addition, moving target service 110 may identify that based on the travel modes available to the user, if the user were to change course and attend the event scheduled in the user's electronic calendar, the predicted arrival time is “3:13 PM”, as illustrated at reference numeral 532 [i.e., a travel means for arriving to a scheduled event at a specified start time is determined]. See at least ¶ 78; FIG. 5.); and
upon searching for a route by the searching part, the searching part searches for a route that uses the travel means determined by the determining part (Moving target service 110 may assess the one or more modes of transportation available to the user and the user budget for the navigation in determining which of predicted future location 364, predicted future location 366, and predicted future location 368 to recommend to the user as a particular predicted future location and mode of transportation to optimize the user's travel time, within the budget available to the user. See at least ¶ 70).
Abbas discloses an information process apparatus that acquires a location history of a user’s terminal and estimates the user’s location based on the location history performing an operation at a particular time period of the day. Ide teaches estimating a user’s travel means based on the history of the location information. Gordon teaches determining a travel means for a scheduled event, and searching for a route that uses the determined travel means. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Abbas and Ide and include the feature of the determining part further determines a travel means for the scheduled event by referring to the specified start time of the scheduled event and the estimated travel means; upon searching for a route by the searching part, the searching part searches for a route that uses the travel means determined by the determining part, as taught by Gordon, because estimating the available travel means of a user, determining a travel means to reach a destination, and searching for a route to the destination using the determined travel means that is a useful feature to account for a user’s unique transportation needs given a route. Indeed, such a feature may aid in providing a user the most optimal means to reach a destination, thus increasing the probability that the user may reach their scheduled event in time. From a different perspective, such a feature may aid in providing a user one or more routes which use energy-efficient means of transportation (e.g., walking, biking, public transportation, etc.) which may be desirable for energy-conscious users. Accordingly, the incorporation of this feature enhances travel planning. 

claim 3, Abbas discloses each particular time period in a day (See at least FIG. 5, which discloses particular time periods of a day around which operations—such as estimating the location of a user—may be performed).
Abbas fails to explicitly disclose wherein the estimating part estimates the user's travel means by: referring to travel means estimation rules that define estimation conditions for each travel means, and the user’s pattern of travel obtained from the history of the location information; and determining which of the estimation conditions the user’s travel pattern satisfies.
However, Ide teaches wherein the estimating part estimates the user's travel means by: referring to travel means estimation rules that define estimation conditions for each travel means, and the user’s pattern of travel obtained from the history of the location information (The behavioral state labeling unit 102 adds the user's behavioral state to the data of moving speed to be sequentially supplied from the moving speed data storage unit 101 in a time-series manner as a label (category). The behavioral state labeling unit 102 supplies the labeled moving speed data which is the data of moving speed correlated with the behavioral state, to the behavioral state learning unit 103 [i.e.,  The user’s behavioral state is classified based at least on the velocity of the user’s movement as shown in FIG. 13. That is, the user’s behavior is classified based on travel means estimation rules.]. See at least ¶ 222, FIGS. 11–14. 
The movement attribute identifying unit 92 learns the user's behavioral state (moving state) as a probabilistic state transition model (HMM), and identifies the movement attribute using the probabilistic state transition model obtained by learning. As for the movement attribute, at least “stay state” and “moving state” have to exist. With the present embodiment, as will be described with reference to FIG. 12 and so forth, the movement attribute identifying unit 92 outputs the movement attribute obtained by further classifying “moving state” using multiple moving means such as walk, bicycle, car, and so forth. [i.e., the user’s travel means is estimated by referring to the user’s pattern of travel obtained from the history of the location information]. See at least ¶ 214, FIGS. 12–14); and
determining which of the estimation conditions the user’s travel pattern satisfies (Also, with “stay”, there can be seen a feature wherein the advancing direction θ is instantly greatly changed, and it is found that discrimination with “walk” is easy. In this manner, according to the filtering processing by moving average, and according to the user's movement being represented with the moving speed v and advancing direction θ, it is found that discrimination between “walk” and “stay” becomes easy [i.e., the travel means of the user is determined based on which of the estimation conditions (e.g., whether the moving speed and advancing direction indicate a stay or walk position) the user’s travel pattern satisfies]. See at least ¶ 236. FIGS. 12–14).
Abbas discloses an information process apparatus that acquires a location history of a user’s terminal and estimates the user’s location based on the location history performing an operation at a particular time period of the day. Ide teaches estimating the user’s travel means by referring to travel means estimation rules and the user’s pattern of travel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and include the feature of wherein the estimating part estimates the user's travel means by: referring to travel means estimation rules that define estimation conditions for each travel means, and the user’s pattern of travel obtained from the history of the location information; and determining which of the estimation conditions the user’s travel pattern satisfies, as taught by Ide, because analyzing the user’s pattern of the travel to estimate a user’s behavior—such as a preferred travel means—is a well-known feature in the art for predicting the user’s behavior .  

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Abbas in view of Ide et al. (US20130197890A1; hereinafter referred to as Ide) as applied to claim 1 above, and further in view of Wender (US20200226553A1; hereinafter referred to as Wender).

	As to claim 5, Abbas fails to explicitly disclose wherein the estimating part includes a pre-trained model that has been trained using data of dates and times combined with location information contained in the history of the location information, and wherein the estimating part obtains location information that is output from the pre-trained model and estimates the user's location based on the obtained location information.
However, Ide teaches wherein the estimating part includes a pre-trained model that has been trained using data of dates and times combined with location information contained in the history of the location information, and wherein the estimating part obtains location information that is output from the pre-trained model and estimates the user's location based on the obtained location The learning block 11 performs learning processing wherein the user's activity model (state model that represents the user's behavior and activity patterns) is learned as a probabilistic state transition model using the user's movement history data [i.e., a pre-trained model that has been trained with location information is disclosed.]. See at least ¶¶104–105. The learning postprocessor 24 generates times series data of a state node (node series data) of the user's activity model corresponding to the movement history data [i.e., the pre-trained model is trained using dates and times combined with location information.]. See at least  ¶ 117. The prediction block 13 estimates the user's current location using the user's activity model using a user activity model according to the parameters obtained by learning. [i.e., the user’s location is estimated based on the obtained location information.]. See at least ¶ 107). 
Abbas discloses an information process apparatus that acquires a location history of a user’s terminal and estimates the user’s location based on the location history. Ide teaches a pre-trained model for estimating the user’s location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and include the feature of wherein the estimating part includes a pre-trained model that has been trained using data of dates and times combined with location information contained in the history of the location information, and wherein the estimating part obtains location information that is output from the pre-trained model and estimates the user's location based on the obtained location information, as taught by Ide, because the utilization of a pre-trained model to estimate a user’s location is a well-known feature in the art for predicting the location of a user. As a matter of fact, a pre-trained model may more accurately estimate the user’s location as it may account for variations and anomalies in a user’s behavior. Thus, the incorporation of this feature enhances travel planning.  
in response to inputting the specified start time of the scheduled event into the pre-trained model.
	However, Wender teaches location information that is output from the pre-trained model in response to inputting the specified start time of the scheduled event into the pre-trained model. (At step 802, the process 800 of FIG. 8 includes receiving input corresponding to a calendar data entry, the calendar data entry adding an event to a calendar file, such as a calendar data entry that includes an event start time, an event geolocation, and a user identifier [i.e., a specified start time of a scheduled event is inputted.]. See at least ¶ 172; FIG. 8. At step 806, the process 800 includes determining, using the tracking data, an approximate geolocation of the device [i.e., the user’s location is acquired upon input of the scheduled event]. See at least ¶ 182; FIG. 8.)
Abbas discloses an information process apparatus that acquires a location history of a user’s terminal and estimates the user’s location based on the location history. Ide teaches a pre-trained model for estimating the user’s location. Wender teaches inputting a scheduled event to retrieve location information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Abbas and Wender include the feature of location information that is output from the pre-trained model in response to inputting the specified start time of the scheduled event into the pre-trained model, as taught by Wender, because this feature may aid in providing up-to-date and pertinent location information in response to receiving an input of a specified start time of an event. For example, the pre-trained model may estimate a user’s future location at a set time in the future before the inputted start time of the event. Accordingly, an apparatus may 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668